Journal Entries (1821-28): Journal 3: (1) Rule to enter into consent rule *p. 217-a; (2) continued *p. 265; (3) default entered, judgment *p. 350; (4) judgment opened, consent rule entered into, etc. *p. 460; (5) continued *p- 502; (6) continued *p. 507. Journal 4: (7) Continued MS p. 8; (8) motion for trial at Monroe MS p. 15; (9) issue ordered sent to circuit court for trial MS p. 32; (10) motion for default judgment MS p. 97; (11) motion for default overruled, rule to plead MS p. 103; (12) motion for judgment on circuit court verdict MS p. 135; (13) motion for rule on clerk of circuit court to amend return MS p. 140; (14) motion for new trial overruled, judgment MS p. 192.
Papers in File: (i) Copy of declaration, notice to tenant, proof of service; (2) motion for default judgment; (3) form of judgment; (4) consent rule; (5) precipe for subpoena; (6) precipe for writ of possession; (7-8) precipes for subpoenas; (9) affidavit for trial at Monroe; (10) affidavit of John L. Leib; (11) transcript of order of dismissal entered by circuit court; (12) declaration and plea of not guilty; (13) transcript of circuit court’s record; (14) statement of circuit judge; (15) request for copy of deposition; (16) motion for new trial; (17) supplemental transcript of circuit court’s record; (18) motion for judgment on circuit court verdict; (19) draft of judgment; (20) writ of habere facias possessionem with fi. fa. for costs and return.
1821 Calendar, MS p. 107.